Notice of Pre-AIA  or AIA  Status
	Claims 1 and 3-20 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1 and 3-20 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1 and 3-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Rahman, Complete Design Methodology of a Massively Parallel and Pipelined Memristive Stateful IMPLY Logic Based Reconfigurable Architecture, Portland State University, Doctoral Thesis, Dissertations and Theses, Paper 2956, Spring 6-6-2016, pp. 1-263 fails to expressly teach:
	Claim 1’s "...the N number of selected neural network input values selected from M number of input values, wherein M is greater than N..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 7. Specifically, the closest prior art of Rahman, fails to expressly teach:
	Claim 7’s "...the first index or the second index is associated with an instruction by an instruction memory..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 14. Specifically, the closest prior art of Rahman, fails to expressly teach:
	Claim 14’s "...third memory to provide a plurality of first indexes to the first memory or a plurality of second indexes to the second memory..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.



Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Franzon, et al., Hardware Acceleration of Sparse Cognitive Algorithms, Air Force Research Laboratory, Sensors Directorate, Wright-Patterson Air Force Base, Final Report, AFRL-RY-WP-TR-2016-0078, MAY 2016, pp. 1-46

	Danese, et al., A Parallel Neural Processor for Real-Time Applications, IEEE Micro, Volume: 22, Issue: 3, 2002, pp. 20-31

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, 

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
13 JAN 2021